Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment received on 02/05/2020 is acknowledged. Claims 1, 3-10, 17, 19 have been amended. Claims 25-32 have been added. Claims 2 and 18 have been cancelled.  Claims 19-24 remain withdrawn.  Claims 1, 3-17 and 25-32 have been treated on the merits. 
	The prior rejection under 35 U.S.C. 101 has been withdrawn.  
	In light of the amendment to the claims, a new grounds of rejection is presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It would provide clarity to provide the additional components in a Markush group using the transitional phrase “consisting of”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, and 13-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (WO2006130728/IDS submitted), as evidenced by StellarNet (“What is .  
Regarding clam 1 and the limitation “An apparatus for characterizing a biological object, comprising a holding device adapted to hold a biological object;” Chan teaches an apparatus for characterizing a biological object, i.e. a cell, that traps or holds the biological object using an optical trap (Abstract, Figure 1, Claim 1).
Regarding claim 1 and the limitation “a device for inducing Raman scattering from the biological object when held by the holdinq device;” Chan teaches the apparatus has a device for inducing Raman scattering, i.e. illuminating the trapped cell with electromagnetic radiation, and that it can be a laser ([0012], [0038], Claim 1).
Regarding claim 1 and the limitation “a measurement device that detects the Raman scattering and acquires data from measuring the Raman scattering prior to application of a stimulus to the biological object and during or after the application of the stimulus to the biological object;” Chan teaches that the use of optical trapping with Raman spectroscopy allows for studying objects over an extended period of time ([0010]).  Chan teaches that a plurality of spectra may be obtained of the trapped cell ([0013]).  Chan further teaches that the cells can be monitored in real time and in response to chemicals ([0048]).  The monitoring of cells in response to a chemical stimulus will result in the comparison of data taken before and after or during the application of the chemical stimulus.  The apparatus of Chan thus records and compares data from multiple Raman spectra taken in succession.  This apparatus thus can take measurements before and after a stimulus, and Chan teaches doing so for a chemical stimulus.

Chan thus renders obvious the instantly claimed method. 
Regarding claim 4 and the limitation “, further comprising one of an optical microscope and an image delivery module such as an objective, one or more lenses or a camera.”  Chan teaches that the apparatus comprises a microscope, objective and lenses (Figure 1, [0015], [0055]).  Chan teaches the apparatus may further comprise a camera ([0055]).
Regarding claims 5, 6 and 7 and the limitations “wherein the device for inducing Raman scattering is a laser source that provides an excitation beam to induce the Raman scattering.”  and “wherein the device for inducing Raman scattering provides the excitation beam in such a way that the excitation beam acts as optical tweezers that hold, position or sort the biological object”,  “wherein the laser source is configured to simultaneously arrest the biological object during acquiring of Raman spectra by the measurement device”, Chan teaches that embodiments of the apparatus the light source for inducing Raman scattering may be the same 
Regarding claim 9 and the limitation “wherein the measurement device comprises a Raman device for detecting the Raman scattering on the biological object”, Chan teaches the device comprises Raman detector for deterring the scattering of the cell ([0036]-[0038])
Regarding claims 13, and the limitation “further comprising: a microfluidic system that upholds or transports or sorts the biological object” Chan teaches the device may comprise a flow cell and flow cell sample collection system ([0055]).  Chan further teaches that cells may be sorted similar to flow cytometry ([0048], [0051]).  A flow cell for analyzing cells is a microfluidic system that transports the cells.
Regarding claims 14 and 15 and the limitations “The apparatus according to claim 13, further comprising:  an optical trap that holds or transports or sorts the biological object” and “further comprising: an optical trap that holds or transports or sorts the biological object without physical contact within the microfluidic device”, Chan teaches the devices has an optical trap, and that holds the biological object for analysis ([0030]-[0032]).  Chan further teaches that laser used for trapping can be used to sort or transport the cells ([0048]).
Regarding claims 16 and 17 and the limitations “The apparatus according to claim 13, wherein the microfluidic system comprises a closed fluid loop for transporting biological objects before and after the measurement is performed” and “wherein the closed fluid loop of the microfluidic system is configured to continuously transport the biological object” Chan teaches the device may comprise a flow cell and flow cell sample collection system ([0055]).  Chan .

Claims 3, 8, and 25-32 are rejected and claims 1, 4-7, 9, and 13-17 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan as applied to claim 1, 4-7, 9, and 13-17 above, and further in view of Kas (USP 6067859/IDS submitted).
For a discussion of what Chan teaches, see the above sections.  
Chan further teaches that the cell can be manipulated by optical trapping, or optical tweezers ([0032]).  Chan further teaches that exemplary applications of manipulation of cells by optical tweezers are provided by a number of references, including Kas, USP 6067859.
Further regarding claim 1 and the limitation “a measurement device that detects the Raman scattering and acquires data from measuring the Raman scattering prior to application of a stimulus to the biological object and during or after the application of the stimulus to the biological object; and an evaluation logic configured to compare results of the measurement of the Raman scattering performed before application of the stimulus and results of the further measurement performed during or after the application of the stimulus; said evaluation logic characterizing the biological object as a function of a comparison of the results of the measurement and of the further measurement.” and embodiment in which the cell is not physically contacted by the stimulus.  

In the same field of endeavor as the analysis and manipulation of cells by optical tweezers, Kas teaches that cells may be analyzed via the use of two sources of light used as tweezers or stretchers in which measurements are taken by a detector based on increasing intensity of force or light (Col 6 Ln 15-36).  Kas further teaches such measurements can discriminate between cells (Col 22 Ln 21-Col 23 Ln 25). 
One of ordinary skill in the art would find it obvious that the apparatus of Chan could have an optical stimulus such as the optical tweezers/stretchers of Kas as Chan teaches that the cells may be manipulated via optical tweezers and teaches Kas as exemplary for the application.  One of ordinary skill in the art would be motivated to do so to provide further information about the cell and its response to physical deformation, as Kas teaches that data collected based on the use of stretchers can discriminate between cell types.  One of ordinary skill in the art would further have a reasonable expectation of success in doing to as the device of Chan already utilizes optical trap in the form of tweezers.  
The method of Chan and Kas will result in an apparatus which measures the Raman spectra prior to application of the optical stimulus of increasing intensity/force, and further measurements within increasing intensity, and the evaluation logic of said apparatus will be configured to characterize the cell based on these measurements. 

Regarding claim 8 and the limitation “further comprising a stimulus application device adapted to apply the stimulus to the biological object held by the holding device, wherein the stimulus application device includes one of an optical source that generates the stimulus for the biological object and a generator that generates one of electromagnetic fields and ultrasonic waves.  ”, the stimulus of the optical stretcher is an optical source, i.e. a light source or laser.  
Regarding claim 25-27, and the limitations “wherein the evaluation logic categorizes the biological object by identifying and/or sorting the biological object based on the comparison of the results of the measurement and of the further measurement.”, “wherein the apparatus is configured to hold a plurality of biological objects, to induce Raman scattering from the plurality of biological objects, and to acquire data from measuring the Raman scattering of the plurality of biological objects, and wherein the evaluation logic identifies and sorts the plurality of biological objects based on the comparison of the results of the measurement and of the further measurement” and “wherein the apparatus is configured to hold a plurality of cells, and wherein the evaluation logic identifies and sorts the plurality of cells into healthy cells and diseased cells” Chan teaches that the device may be used to analyze a plurality of cells and to sort them based on the analysis, including into abnormal of diseased cells from normal cells 
In addition, it is prima facie obvious to duplicate parts, see MPEP 2144.04(VI) B., One of ordinary skill in the art would thus find it obvious to duplicate the device of Chan such that multiple streams of cells could be analyzed at the same time.  
Regarding claims 28 and 29 and the limitations “wherein the apparatus is configured to hold a plurality of cells, and wherein the evaluation logic identifies and sorts the plurality of cells into groups of cells at different stages of cell development” and “the apparatus is configured to hold a plurality of cells, and wherein the evaluation logic identifies and sorts the plurality of cells into stem cells and body cells” Chan further teaches that the device may be used to sort various cells, such as stem cells, from other tissues ([0049]). As multiple cells are analyze, sorted and held, the device is configured to hold a plurality of cells.
In addition, it is prima facie obvious to duplicate parts, see MPEP 2144.04(VI) B., One of ordinary skill in the art would thus find it obvious to duplicate the device of Chan such that multiple streams of cells could be analyzed at the same time.  
Regarding claims 30, and 31, “wherein the apparatus is configured to hold a plurality of cells, and wherein the evaluation logic identifies and sorts living cells.” And “further comprising collection vessels, and wherein the evaluation logic automatically directs different types of biological objects to different collection vessels after identification and sorting of the plurality of biological objects”, Chan further teaches that the cells analyzed may be sorted and different types of cells placed in different collection vessels ([0048]-[0049]). The evaluation logic of Chan and Kas will thus identify, sort and direct different cell types.
. 

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan as applied to claim 1, 4-7, 9, and 13-17 above, and further in view of Marks (USPGPub 20060192969).
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan in view of Kas as applied to claim 1, 3-9, and 13-17 above, and further in view of Marks (USPGPub 20060192969).
For a discussion of what Chan and Kas teach, see the above sections. 
Regarding claim 10 and the limitation “The apparatus according to claim 4, wherein the measurement device comprises a Raman device for detecting the Raman scattering on the biological object; and wherein the Raman device controllably moves a focus of an excitation beam of the Raman device in three orthogonal spatial directions independently of a focus of a beam path of the optical microscope.”  Chan teaches that Raman spectra may be obtained from different areas of the optically trapped cell ([0012]).  Chan further teaches the apparatus may further comprise a microscope ([0055]).  Chan does not require the Raman spectra excitation to utilize a microscope, nor does Chan teach that the microscope must use the same optics or path as the Raman excitation beam.  One of ordinary skill in the art would thus find it obvious 
Chan does not teach a specific device or mechanism to control the movement of the excitation beam to move the focus of the excitation beam on the trapped cell; This however would have been obvious to one of ordinary skill in the art as devices for moving the focus of illuminating beams via mirrors and optics are known in the same field of endeavor as apparatuses for analyzing samples using Raman microspectrometery by Marks. 
In the same field of endeavor Marks teaches that samples undergoing raman microspectometry may remain stationary while the focus of the beam is moved using beam steering optics, galvanometer scanned rotating mirros, as well as by use of piezoelectric and liner screw drives to move the optics and that these mechanisms may be combined to provide three dimensional translation, i.e. movement in three orthogonal spatial directions ([0133]-[00135], Figure 8 and 9).
One of ordinary skill in the art would find it obvious that the beam steering optics of Marks could be used in the apparatus of Chan, as both are taught in the same field of endeavor.  One of ordinary skill in the art would be motivated to do so as to obtain spectra and data from different areas of the cell as taught by Chan.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Marks teaches the use of these optics for this purpose in the same filed of endeavor. 
The device of Chan and Marks, will result in the focus of the excitation beam for the Raman spectra to be moved independently of the microscope path.   

The device of Chan, Kas, and Marks, will result in the focus of the excitation beam for the Raman spectra to be moved independently of the microscope path.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 13-17 and 25-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10545091. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus of ‘091 provides an apparatus which monitors the response of a cells being held by an optical trap to a reaction, or chemical stimulus, through Raman measurement to create a characterization of the cell (Claim 1, 21, 22, 24, 25). ‘091 further provides that the .   
Embodiments of the claims of ‘091 fall within the scope of the instant claim set, and thus render them obvious.  

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657                                                                                                                                                                                           
/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657